56 F.3d 59NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.
Ralph J. CATALDO, Plaintiff, Appellant,v.CNA INSURANCE CO., Defendant, Appellee.
No. 95-1124.
United States Court of Appeals,First Circuit.
June 2, 1995.

Ralph J. Cataldo on brief pro se.
Glenn H. Robinson, Thompson & Bowie on brief for appellee.
D.Me.
AFFIRMED.
Before TORRUELLA, Chief Judge.  SELYA and STAHL, Circuit Judges.
PER CURIAM.


1
We have read carefully the record in this case and the briefs of the parties.  We have considered the various claims raised by appellant and find none to possess merit.  We affirm the grant of summary judgment to appellee, essentially for the reasons given by the district court in its memorandum and order, dated January 9, 1995.


2
Appellant's motion to "strike or vacate court order of April 18, 1995," is denied as moot.  While we agree with appellee that the statements contained in appellant's "notification of the creation of false and fictitious evidence" were completely without foundation and were not properly presented to this court, we do not deem it necessary to grant appellee's motion to strike the "notification" as the court has disregarded it in the consideration of this case.  See Fine v. Paramount Pictures, Inc., 171 F.2d 571, 575 (7th Cir. 1948).


3
Affirmed.